DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 20-25) in the reply filed on 04/07/21 is acknowledged.  However, during the search, Examiner found that Group I (claims 1-19) is allowable.  To expedite the prosecution, Examiner suggested Applicant to elected Group I (claims 1-19) during the telephone interview on 04/09/21.  Applicant agreed to elected Group I (claims 1-19), and cancelling the claims 20-25. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Fiona H. Ferguson on 04/09/21.
The application has been amended as follows: 
Claims 20-25 (Cancelled) 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an injecting device including: a dose setting member positioned within the interior cavity and being rotatable in one of a first direction and a second direction about the longitudinal axis; a plunger extending through a bore of the dose setting member; a barrel extending outwardly from the first end of 


The closet prior art of record is Oakley et al. (US 10,441,724), Fiechter et al. (US 2006/0153693), Bilton (US 2016/0199586), however these references do not disclose the device as claimed or described above.
1) Oakley discloses an injecting device comprising: a housing 24 having a first end (near injection site) and a second end (adjacent to element 5), and a longitudinal axis extending therebetween; wherein an interior surface of said housing bounds and defines an interior cavity; a dose setting member 5 being rotatable line in one of a first direction and a second direction about the longitudinal axis, col. 11, lines 53-66); a plunger 6; said plunger extending one of along the longitudinal axis and parallel to the longitudinal axis; a barrel 14 defining a barrel bore that is adapted to hold a volume of liquid therein; wherein a tip 19 of the plunger is received with the barrel bore; wherein rotation of the dose setting member in the second direction causes the plunger to move axially within the barrel bore (e.g. the dose button 5 is moved distally with respect to the dose member 2, during a dispensing operation, col. 11, lines 60-65); 
Oakley fails to disclose that the dose setting member 5 positioned within the interior cavity; the plunger 6 is not extending through a bore of the dose setting member 5; a barrel 14 is located within the housing.  In other words, Oakley fails to disclose that the barrel 14 is extending outwardly from the first end of the housing; Oakley fails to disclose that the dose setting member remains in a substantially constant axial position within the interior cavity of the housing during rotation of the dose setting member in each of the first direction and the second direction.
2) Fiechter discloses an injecting device comprising: a housing 4 having a first end (at borderline with a proximal end with first casing part 1 and second casing part 4) and a second end (adjacent to button 16), and a longitudinal axis extending therebetween; wherein an interior surface of said housing bounds and defines an interior cavity; a dose setting member 18 the dose setting member located within 
It is noted that the dose setting member 18 is rotatable in first direction, however, Fiechter does not disclose that the dose setting member 18 can rotate in second direction. Therefore, Fiechter fails to disclose that wherein rotation of the dose setting member in the second direction causes the plunger to move axially within the barrel bore; 

3) Bilton discloses an injecting device comprising: a housing 6 having a first end (a distal end of the housing 6, adjacent to proximal end of a cartridge holder 2 and a second end (adjacent to a button 7), and a longitudinal axis extending therebetween; wherein an interior surface of said housing bounds and defines an interior cavity; a dose setting member 7 and being rotatable in one of a first direction (arrow in clockwise direction, Fig. 1) and a second direction (arrow in counter clockwise direction, Fig. 1) about the longitudinal axis; a plunger 9 extending through a bore of the dose setting member 7; said plunger 9 extending one of along the longitudinal axis and parallel to the longitudinal axis; a barrel 1 extending outwardly from the first end (distal end) of the housing 6 and defining a barrel bore 1 that is adapted to hold a volume of liquid therein; wherein a tip 5 of the plunger 9 is received with the barrel bore; wherein rotation of the dose setting member in the second direction causes the plunger to move axially within the barrel bore (para [0176], when the dial 7 rotates in counterclockwise direction, the intermediate sleeve 16 and the number sleeve 11, and the left-handed first thread 34 makes the number sleeve 11 move in the distal direction. It is noted that if the number sleeve 11 moves in the distal direction, and will cause the plunger to move axially in distal direction as well). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783